Citation Nr: 0112876	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for melanoma and lymphoma 
directly and as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2000 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


REMAND

VA outpatient treatment records dated from February to August 
2000 show the veteran was treated for a history of melanoma.  
Specifically these records show that he had a melanoma 
removed from his back three years prior in 1997.  He also 
reported that he had had several moles removed that were 
benign.  These records show that lesions were removed from 
his left upper inner arm and a biopsy excision of the left 
calf and upper back was performed.  There is, however, no 
evidence that the RO has attempted to obtain these medical 
records.  In this regard, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The RO 
must obtain these treatment records because they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of these claims.  Because 
the record indicates that all relevant VA medical records 
have not been associated with the claims folder, the 
veteran's claim must be remanded for further development.

Also, the medical evidence on file does not show that 
lymphoma has actually been diagnosed.  No examination has 
been provided to the veteran regarding his claim.  Such an 
examination may substantiate entitlement to the benefits 
sought, and that there is a reasonable possibility that such 
assistance will aid in the establishment of entitlement.  
Consequently, this claim must be remanded for such an 
examination. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (2000).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (2000).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (2000).

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

The RO denied the claim as not well grounded.  Hence, due 
process requires that the RO readjudicate the claims on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
melanoma and lymphoma since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured..  
Specifically, the RO should obtain any 
outstanding records of the veteran's 
treatment from any VA medical facility, 
to specifically include the VA Medical 
Center in Pittsburgh, Pennsylvania.  

2.  If, after making reasonable efforts 
to obtain those named records, the RO is 
unable to do so, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and 
(c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  Then, the RO should schedule the 
veteran for a comprehensive examination 
by an oncologist to determine the nature 
and extent of his claimed melanoma and 
lymphoma.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically state whether the veteran 
has or has ever had lymphoma or melanoma.  
If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that melanoma and lymphoma 
are related to Agent Orange exposure or 
any other incident in service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




